DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 7/16/2021.  
Claims 1, 2, 5, 12-14 and 17 have been amended.  
The information disclosure statement filed on 6/25/2021 has been considered.  

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Bruner does not allocate IMSI from a range of IMSIs to the bootstrap profile of the device in a dynamic fashion” (Page 8), the Examiner respectfully disagrees.  
Bruner teaches multiple embodiments with regard to how an IMSI is selected from a range of IMSIs to the bootstrap profile.  Bruner teaches that “an assumption that provisioning profiles are defined to be profiles that have an IMSI within a predetermined range. In one embodiment, the range is fixed by what is on the cards, and the AuC need not have any knowledge of the IMSIs and treats them as a normal (IMSI, secret key) pair. In another embodiment, the range may be a static convention; devices and an MNO assume the same range.”  (Page 4 [0037])  
i.e. a server).  
Additionally, Bruner teaches that “an IMSI is selected from the predetermined range, perhaps randomly or per methods discussed above for selecting a profile. For example, if the predefined range spans 1,000 consecutive IMSIs, a random number from 1 to 1,000 is generated and added to a base IMSI value.”  (Page 4 [0038])  The Examiner also views this as meeting “allocate IMSI from a range of IMSIs to the bootstrap profile of the device in a dynamic fashion”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the allocating of the IMSI from a range of IMSIs to the bootstrap profile of the device is performed by a server” (Page 8)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, even if it were claimed that “the allocating of the IMSI from a range of IMSIs to the bootstrap profile of the device is performed by a server”, Bruner teaches “FIG. 5 shows a many-to-many embodiment. With this embodiment, groups of cards respectively share different of the provisioning profiles. For example, card 100e and 100f share a provisioning profile that includes IMSI.sub.i and key.sub.i, and card 100g and card 100h share another provisioning profile that includes IMSI.sub.j and key.sub.j. In another many-to-many embodiment, multiple cards may store multiple shared provisioning profiles. For example, cards 100e-100h may each store (IMSI.sub.i, key.sub.i) and (IMSI.sub.j, key.sub.j). The storing of the provisioning profiles may be performed at any time. For instance, prior to sale a provisioning profile might be stored to a card by an SM or MNO.”  (Page 3 [0033])
Accordingly, the Examiner is not persuaded by the Applicant’s arguments.  

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US-2016/0246611 hereinafter, Li) in view of Bruner et al. (US-2016/0174069 hereinafter, Bruner).
	Regarding claim 1, Li teaches a method for initializing an electronic subscriber identity module (SIM) (Abstract), comprising:
	selecting a first bootstrap profile (Fig. 3 [210-1]) out of a plurality of bootstrap profiles (Fig. 3 [210-2]) configured with a device; (Fig. 4 [404] and Page 3 [0030])

	attempting to connect to a first cellular network through an IMSI; (Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0061]) and
	establishing a connection with a central server when the device is connected to the first cellular network.  (Page 5 [0047])
	Li differs from the claimed invention by not explicitly reciting allocating at least one first international mobile subscriber identities (IMSI) from a range of IMSIs to the first bootstrap profile.  
In an analogous art, Bruner teaches a method and system for subscriber identification module pooling of provisioning profiles (Abstract) that includes allocating at least one first IMSI from a range of IMSIs to a first bootstrap profile (Page 4 [0037] “an assumption that provisioning profiles are defined to be profiles that have an IMSI within a predetermined range. In one embodiment, the range is fixed by what is on the cards, and the AuC need not have any knowledge of the IMSIs and treats them as a normal (IMSI, secret key) pair. In another embodiment, the range may be a static convention; devices and an MNO assume the same range.  The range might also be dynamically adapted by the MNO in response to conditions such as collision rates, rollover for security reasons, etc” and Page 4 [0038] “an IMSI is selected from the predetermined range, perhaps randomly or per methods discussed above for selecting a profile. For example, if the predefined range spans 1,000 consecutive IMSIs, a random number from 1 to 1,000 is generated and added to a base IMSI value.”) and attempting to connect to a first cellular 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li after modifying it to incorporate the ability to have profiles with a range of IMSIs of Bruner since it enables the MNO to avoid storing unique, waiting-to-be-activated profiles for every respective cellular device to be sold on any MNO (Bruner Page 1 [0003]) and instead increases efficiency by enables the MNO to treat the IMSIs as normal.  (Bruner Page 4 [0037])
	Regarding claim 2, Li in view of Bruner teaches selecting a second bootstrap profile (Li Fig. 3 [210-2]) out of a plurality of bootstrap profiles configured with a device (Li Fig. 3 [210-1 & 210-2]); 
allocating at least one second IMSI from the range of the IMSIs to the second bootstrap profile; (Bruner Fig. 3 [130] and Page [0030-0033])
	activating the second bootstrap profile; (Li Fig. 3 [Device at Second Location])
	attempting to connect to a second cellular network through the allocated second IMSI; (Li Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0061]) and 
	establishing a connection with a central server when the device is connected to the second cellular network.  (Li Page 5 [0047])
	Regarding claim 3, Li in view of Bruno teaches wherein the second cellular network is different than the first cellular network.  (Li Page 1 [0006] and Bruno Page 3 [0030])
	Regarding claim 4, Li in view of Bruno teaches wherein each of the first cellular network and the second cellular network is any of: a global system for mobile 
	Regarding claim 5, Li in view of Bruno teaches wherein a number of IMSIs allocated to the first bootstrap profile is different from a number of IMSIs allocated to the second bootstrap profile.  (Bruno Page 3 [0031] and Page 4 [0037] i.e. the range can be adapted as needed)
	Regarding claim 6, Li in view of Bruno teaches wherein the number of IMSIs is an integer number greater than 1.  (Bruno Page 3 [0031])
	Regarding claim 8, Li in view of Bruno teaches wherein each selected profile out of the plurality of profiles includes parameters allowing connection between the device and a respective cellular network.  (Li Page 1 [0003] and Bruno Page 2 [0018])
	Regarding claim 9, Li in view of Bruno teaches wherein establishing the connection with the central server further comprises:
	receiving an over-the-air (OTA) message (Bruno Fig. 3 [136]), wherein the OTA message includes a new profile selected by the central server (Bruno Page 3 [0035] and Fig. 6 [164]), wherein the new profile is loaded onto the device, and the device is updated with at least new permanent IMSI number.  (Bruno Page 3 [0035])
	Regarding claim 10, Li in view of Bruno teaches wherein the new permanent IMSI number is selected based on at least optimal cost and network connectivity.  (Li Page 3 [0028])
	Regarding claims 12 and 13, the limitations of claims 12 and 13 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be seen in Li Fig. 1 [104, 106 and 108].  

	Regarding claims 20-22, the limitations of claims 20-22 are rejected as being the same reasons set forth above in claims 8-10.  
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruno as applied to claims 1 and 13 above, and further in view of Anslot et al. (US-2015/0304836).
	Regarding claims 7 and 19, Li in view of Bruno teaches the limitations of claims 1 and 13 above, but differs from the claimed invention by not explicitly reciting checking if an international mobile equipment identity (IMEI) number of the device is part of a range of IMEI numbers; and sending an error message when the IMEI number of the device is not part of the range of IMEI numbers.  
	In an analogous art, Anslot teaches a method and system for providing communication services to roaming wireless devices (Abstract) that includes checking if an international mobile equipment identity (IMEI) number of the device is part of a range of IMEI numbers; (Page 4 [0073]) and
	sending an error message when the IMEI number of the device is not part of the range of IMEI numbers.  (Page 2 [0031-0032], Page 8 [0161-0162] and Fig. 3 [110])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruno after modifying it to incorporate the ability to check the IMEI is part of a range of IMEI numbers of Anslot since it enhances security by matching the identifier with known identifiers.  (Anslot Page 8 [0162])
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruno as applied to claims 1 and 13 above, and further in view of Xu et al. (US-2018/0376325 hereinafter, Xu).
	Regarding claims 11 and 23, Li in view of Bruno teaches the limitations of claims 1 and 13 above, but differs from the claimed invention by not explicitly reciting wherein the device is an IoT device.  
	In an analogous art, Xu teaches a method and system for provisioning IMSIs (Abstract and Page 1 [0004]) for IoT devices.  (Pages 1-2 [0004-0009])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruno after modifying it to incorporate the ability to support IoT devices of Xu since IoT devices can benefit by having their data traffic restricted to specific networks, which can be recognized by the IMSI/profile.  (Xu Page 2 [0009])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew C Sams/           Primary Examiner, Art Unit 2646